PER CURIAM:
Ricky Lee Jenkins appeals the district court’s order dismissing his civil action for want of jurisdiction. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Jenkins v. Northwood Apartments, No. CA-05-2624-CCB (D.Md. Sept. 29, 2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED